Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 2 line 10, “combustion exits” should read “combustion exists”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “burner unit configured to heat a fluid” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the burner unit, Paragraph 23 of the 4/29/2022 specification states:
“The combustion system 100 is used to provide a pre-mixed fuel and air mixture to a burner (not shown). In some embodiments, the burner may be a multi-stage burner.” Therefore, the claimed burner unit is being interpreted as any burner with a combustion system, where the combustion system supplies the burner with an air/fuel mixture stream.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the appliance" in line 4. There is insufficient antecedent basis for this limitation in the claim. 
	For the purpose of substantive examination, Examiner will consider the claimed “appliance” to refer to the previously mentioned burner unit.
	Claims 2-10 are rejected by virtue of dependency from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Somerville et al. (US 4586893 A), hereinafter Somerville.
Regarding claim 1, Somerville teaches a fluid heating system comprising: 
a burner unit (figure 4, burner 12) configured to heat a fluid (Column 3 lines 62-63, “The conventional system illustrated in FIG. 2 includes a burner 12 heating water in a boiler 13”, the inventive burner also heats water in a boiler, as seen in figure 4); 
a sensor configured to sense a characteristic of the appliance (Column 4 lines 6-7, “A sensor 21 is provided in the flue to measure the percentage of oxygen in the flue gas”); and 
a controller (Figure 4, control apparatus) coupled to the burner unit and the sensor (Figure 4, the control apparatus connects the burner 12 and sensor 21), the controller including a processor and memory (Figure 4, elements such as a calculator and store can be seen as part of the control apparatus), the controller configured to: 
receive a first signal corresponding to the characteristic from the sensor (Column 4 lines 6-7, “A sensor 21 is provided in the flue to measure the percentage of oxygen in the flue gas” From figure 4, this can be seen to make up an input for the calculators, unlabeled but corresponding to 51 and 52, and the comparator 24), 
determine, based on the first signal, a first feedback loop control (Column 5 lines 3-8, “The controller 26 is basically similar to the storage system 8 illustrated in FIG. 1 and consists of a number of individual storage locations, each adapted to store a value of the trim position required for a particular value of burn-rate. The stored values are continuously updated by means of the error signal from the comparator 24.” Thus, the first signal is used to produce error signals for updating the stored values.), 
control combustion of the burner unit based on the first feedback loop control (Column 5 lines 11-15, “The controller also includes an output selector which is not separately illustrated in FIG. 4, but, as in the arrangement illustrated in FIG. 1, this selector again operates to feed the output from the correct storage location to the trim positioner 19.” Thus, the storage location is used to drive the trim positioner 19), 
determine, based on the first feedback loop control, a second feedback loop control (Column 6 lines 1-6, “From the above, it will be seen that the control apparatus in accordance with the invention essentially involves having a number of feedback controllers, each functioning to generate and store the correct trim position control signal for a respective range of outputs from the mechanical profiler 18” Therefore, as the system moves to operate from one controller to the next, it essentially applies a second feedback controller with the correct trim position control for its respective burn-rate demand range. The transition point from one controller to the next depends on the range of the controllers, i.e. the transition to a second controller is based on the first controller), and 
control combustion of the burner unit based on the second feedback loop control (Column 6 lines 10-13, “As the output of the mechanical profiler varies with changes in the demand burn-rate, control of the system passes from one feedback controller to the next.”).  
Regarding claim 2, Somerville teaches the fluid heating system of claim 1, wherein the first feedback loop control includes validating the first signal (Column 5 lines 7-8, “The stored values are continuously updated by means of the error signal from the comparator 24.” Where the error signal from the comparator is the difference between the measured signal and the desired signal; thus, the measured signal is validated by producing an error signal) and outputting a first operating parameter control to the burner unit in response to the first signal being validated (Column 5 lines 9-15, “This signal is passed through a control selection device 27 which is similar to the input selector 9 of FIG. 1. The controller also includes an output selector which is not separately illustrated in FIG. 4, but, as in the arrangement illustrated in FIG. 1, this selector again operates to feed the output from the correct storage location to the trim positioner 19.” Thus, the first operating parameter is sent to the trim positioner 19 after the first signal is fed through the comparator 24).  
Regarding claim 6, Somerville teaches the fluid heating system of claim 2, wherein the operating parameter controls are trim values (Column 8 lines 23-25, “As hereinbefore described, the adaptive trim controller serves to build up an electronic profile for trim position with variations in burn-rate.” Thus, operating parameter controls are trim positions).  
Regarding claim 7, Somerville teaches the fluid heating system of claim 6, wherein combustion of the burner is controlled based on the trim values by adjusting one of gas damper angle, air damper angle (Column 8 lines 18-22, “fine control of the damper is added by a trim motor 19 through a mechanical mixer 20. The trim motor 19 is controlled by a position drive 40. The input of the position drive 40 is provided by an adaptive trim controller 26”), and blower speed.  
Regarding claim 9, Somerville teaches the fluid heating system of claim 2, wherein the first feedback loop control and the second feedback control loop are paused if the first signal is not validated (Figure 4, in the event that the sensor measurement does not match up with the burn-rate demand, a large error is produced by the comparator 24, i.e. the first signal is not validated. In this instance, the adaptive trim control 26 moves to a different feedback controller, and the previous operative controllers are paused, as per Column 6 lines 10-16, “As the output of the mechanical profiler varies with changes in the demand burn-rate, control of the system passes from one feedback controller to the next. As already explained, the error signal is switched from one feedback controller to the next, thus serving to build-up, and also update, the adaptive trim profile.” It is understood that given a sufficiently large error, both the first and second feedback loops would be paused in favor of a more appropriate feedback loop).  
Regarding claim 10, Somerville teaches the fluid heating system of claim 2, wherein the first signal is validated by determining that the first signal is steady based on previous signals from the sensor (Figure 4, the error signal produced by the comparator 24, i.e. the first signals validation, is used to update control signals. The first signal is considered to be steady if the control signals are not updated to new values; thus, determining if the error signal produced by the comparator results in a new stored control signal is a step in the first signal’s validation) and that the first signal includes a threshold error value based on previous signals from the sensor (Column 3 lines 5-14, based on the previously stored control signals in the adaptive trim control 26, the comparator 24 produces an error signal at a burn-rate demand, this error signal could either be within some value and no change to the stored control signal is made, or if the error signal is substantial and above some threshold value, a change will be made to the previously stored control signal, figure 4).
Regarding claim 3, Somerville teaches the fluid heating system of claim 1, wherein the second feedback loop control includes weighting a first operation point and the first operating parameter control between a second operation point and a second parameter control and a third operation point and third operating parameter (Column 6 lines 28-31, “Inputs to the various integrators are proportioned so that two integrators adjacent to the system operating point are updated in proportion to multiplier functions as illustrated in FIG. 6.” In other words, the system operating point is weighted between the two adjacent integrators, i.e. a second and third operating point).  
Regarding claim 4, Somerville teaches the fluid heating system of claim 3, wherein the weighted second operation point and second operating parameter and the weighted third operation point and third operating parameter are reverse interpolated into a learned trim table (Column 6 lines 31-35, “Thus the proportions of the existing error signal which are used to update the two integrators depend on the closeness of the mid-zone point of each integrator zone to the profiler operating point.” Where the integrators are substantially a learned trim table, i.e. adaptive trim control 26, and are updated via interpolation (Column 6 lines 51-54, “As in the case of the system illustrated in FIG. 1, means are provided to interpolate linearly between the integrator outputs. The characteristics of the output interpolation multipliers are indicated in FIG. 6.”).  
Regarding claim 5, Somerville teaches the fluid heating system of claim 3, wherein the operation points are at least one of modulation percentages (Column 8 lines 23-25, “As hereinbefore described, the adaptive trim controller serves to build up an electronic profile for trim position with variations in burn-rate.” Thus, the operation point is substantially a desired burn-rate, i.e. modulation percentage), combustion air temperature, and combustion air humidity (optional limitations, see mapping to alternative).  
Regarding claim 8, Somerville teaches the fluid heating system of claim 1, wherein the sensor is at least one of an 02 sensor (Column 4 lines 6-7, “A sensor 21 is provided in the flue to measure the percentage of oxygen in the flue gas”, it is understood the sensor as described would therefore be an O2 sensor, per se) and a NOx sensor (optional limitation, see mapping to alternative).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762           

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762